Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 4-11 are presently amended; claims 2, 14 and 18 are cancelled; claims 3, 13, 15-17, 19 were previously cancelled; claim 20 was previously withdrawn.
Applicant’s amendments with subsequent arguments in support of the amendments, filed 12/30/2020, with respect to claims 1, 2, 4-11 have been fully considered and are persuasive.  The 103 rejections of 05/28/2020 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jingfeng Song on 01/26/2021.

The application has been amended as follows: 

Claim 20: (Currently Cancelled).

Reasons for Allowance
Claims 1, 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a tunable mask for attachment to a physical vapor deposition system to manage uniformity of the coating thickness on substrate consisting essentially of a mask body with two kidney shaped holes and an asymmetrical shape along its longitudinal axis, a upper piece with an arcuate ridge and two threaded holes, a lower piece where the arcuate ridge matches exactly to the hollow space of the arcuate rail when both upper and lower pieces are put together, and two fixing screws for affixing the upper piece to the mask body through the kidney shaped holes when the fixing screws are tightened and rotate with respect to the mask body when the fixing screws release.
However the prior art of record fails to teach the flat lower piece with the arcuate rail and flat semicircular upper piece with the arcuate ridge, and allowing the arcuate ridge of the upper piece to move along the arcuate rail horizontally, as set forth in the present claims.  The apparatus of Tso in view of Debley and Erkfritz teaches away from a horizontally moving construction with the upper and lower piece being flat as Erkfritz teaches radial and axial movement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718